Case 8:18-cv-01831-DOC-KES Document 1-1 Filed 10/11/18 Page 1 of 6 Page ID #:3




                   EXHIBIT A
Case 8:18-cv-01831-DOC-KES Document 1-1 Filed 10/11/18 Page 2 of 6 Page ID #:4




                                                                            ELECTROIIICALL Y FILED
                                                                             Superior Court of California.
                                                                                 County of Ol'ilnge
     MICHAEL L. GUISTI (Bar No. 200914)                                      071'14!2011 at 11:17:48 PM
     LAW OFFICE OF MICHAEL L. GUISTI
 2   !0971 GARDEN GROVE BLVD., STE. E                                        Cieri< of the Superior Court
     GARDEN GROVE, CA 92843                                                 By \Acky Huang .Deputy Cieri<
 3   Tel: (714)530-9690
     Fax: (714)530-9684
 4
     Attorney for Plaintiffs,
 5   And as successors in interest to the
     ESTATE OF DECEDENT- BINH VAN NGUYEN
 6

 7                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                    COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
 9                                   UNLIMITED JURISDICTION
10
                                                                     30-2017 -00931894-CU· CR-CJC
11   MICHELLE SUZANNE HADLEY                             Case No.:

                                                     l
                                                                      Judge Gregory H. Lewis
     An Individual ,
12                                                     COMPLAINT FOR:
                                                     ) I. False Imprisonment;
13                  Plaintiffs
            vs.                                          Unlimited Civil Case
14



                                                     I
                                                         Demand over $25,000.
15
     CITY OF ANAHEIM, Pewsey as an
     individual and in his official capacity,
16   Segletes as an individual and in his official

17
     capacity, Lee as an individual and in his
     official capacity and Cunha as an individual    l
18

19
     and in his official; ANGELA MARIE DIAZ
     an individual, JAN RICHARD DIAZ an
     individual and DOES I to 100, inclusive,
                                                     l
                                                     )
20

21
                    Defendants.
                                                     l
22

23
                                                     l
                                                     I
24

25

26   -----------------------------
27

28




                                                 COMPLAINT
                                                Page 1 of 5
Case 8:18-cv-01831-DOC-KES Document 1-1 Filed 10/11/18 Page 3 of 6 Page ID #:5




 1   MICHELLE SUZANNE HADLEY
     An Individual ,
 2
            CITY OF ANAHEIM, Pewsey as an individual and in his official capacity , Segletes as
 3
     an individual and in his official capacity, Lee as an individual and in his official capacity and
 4
     Cunha as an individual and in his official; ANGELA MARIE DIAZ an individual , IAN
 5
     RlCHARD DIAZ an individual and DOES I to I 00, inclusive allege as follows:
 6
                                              INTRODUCTION
 7
            This is an action for money damages brought pursuant to 42 U.S. C. § 1983, the Fourth
 8
     and Fourteenth Amendments to the United States Constitution and the constitutional right to
 9
     substantive due process and under the law of the State of California, against Doe police officers
10
     of the City of Anaheim, in their individual capacities and official capacity, PEWSEY as an
11
     individual and in his official capacity, SEGLETES as an individual and in his official capacity,
12
     LEE as an individual and in his official capacity and CUNHA as an individual and in his official;
13
     ANGELA MARIE DIAZ an individual , IAN RlCHARD DIAZ an individual and DOES I to
14
     100, inclusive allege as follows.
15
                                                    VENUE
16
            Venue is proper in the Central District of Orange County in that Plaintiffs are informed
17
     and believe and therefore allege that all Defendants reside in the Central District, within the State
18
     of California. Venue is also proper, because virtually all of the events, acts, or omissions giving
19
     rise to the claims occurred in the Central District.
20
                                                  PARTIES
21
            I. MICHELLE SUZANNE HADLEY (hereinafter "PLAINTIFF"), was a resident of
22
     County of Orange at all relevant times herein.
23
            2.   Plaintiff is informed and believes and therefore alleges that Defendant, PEWSEY is
24
     an individual residing in Orange County, California and a police officer at City of Anaheim,
25
     Anaheim Police Department.
26
            3. Plaintiff is informed and believes and therefore alleges that Defendant, SEGLETESS
27
     is an individual residing in Orange County, California and a police officer at City of Anaheim,
28
     Anaheim Police Department


                                                  COMPLAINT
                                                 Page 2 of 5
Case 8:18-cv-01831-DOC-KES Document 1-1 Filed 10/11/18 Page 4 of 6 Page ID #:6




 1
             4. Plaintiff is informed and believes and therefore alleges that Defendant, LEE is an
 2
     individual residing in Orange County, California and a police officer at City of Anaheim,
 3
     Anaheim Police Department.
 4
             5. Plaintiff is informed and believes and therefore alleges that Defendant, CUNHA is an
 5
     individual residing in Orange County, California and a police officer at City of Anaheim,
 6
     Anaheim Police Department.
 7
             6. Plaintiff is informed and believes and therefore alleges that Defendant, IAN
 8
     RICHARD DIAZ is an individual residing in Orange County, California.
 9
             7. 6. Plaintiff is informed and believes and therefore alleges that Defendant, ANGELA
10
     MARIE DIAZ is an individual residing in Orange County, California
11
             7. Plaintiffs are informed and believe and therefore allege that Defendants, DOE 2 to
12   DOE 10, are and at all relevant times were individuals and a citizen of the State of California
13
     residing in Orange County, California and police officers at City of Santa Ana, AnaheimPolice
14   Department.
15          8. Plaintiffs are informed and believe and therefore allege that Defendant, City of
16
     ANAHEIM, is and at all relevant times was a government municipality within the jurisdiction of
17
     the United States, located in Orange County, California.
18           12. On information and belief, the true names and capacities of the Defendants named
19   herein as Does 11 to I 00, inclusive, whether individual, partnership, corporate, associate or
20   otherwise, are unknown to Plaintiffs who therefore sue such Defendants by fictitious names.
21   Plaintiffs will amend this complaint to show such true names and capacities when they have been
22   determined. The DOE Defendants and the named Defendants are collectively referred to in this
23   Complaint as the "Defendants," unless otherwise stated or the context requires otherwise.
24          14. Plaintiffs are informed and believe and on that basis allege that at all times herein
25   mentioned, each Defendant was the employee, agent, and servant of each of the other Defendants
26   and in doing the things herein alleged, was acting within the course and scope of its authority as
27   such, and with the consent of each of the other Defendants. Each of the individual Defendants
28   are sued in both their individual capacities, as well as their official capacities as either Mayor of



                                                  COMPLAINT
                                                 Page 3 of 5
Case 8:18-cv-01831-DOC-KES Document 1-1 Filed 10/11/18 Page 5 of 6 Page ID #:7




 1
     the City of Anaheim or law enforcement personnel for the City of Anaheim including but not
 2   limited to Police Chief, , and each of the individual police officer Defendants as DOE
 3   Defendants later to be named upon ascertainment of their true names. The true names of Doe
 4   defendants will be pursued in discovery.
 5
                               GENERAL FACTUAL ALLEGATIONS
 6
                    15. On June 01, 2016 at 2100 hours, Angela Diaz and Ian Diaz went to
 7
               Anaheim police department and falsely reported threatening messages from
 8             Plaintiff. Angela Diaz and Ian Diaz falsely reported that from May 26, 2016
               to June 0!, 2016, Angela Diaz received numerous e-mails from Plaintiff.
 9             Angela Diaz believes Plaintiff obtained her email through her Linkedin
10
               profile. Angela Diaz received some e-mails from Plaintiff direct e-mail
               address and the rest where from unknown e-mail addresses. Plaintiff initial
11             e-mails only advised and warned Angela Diaz about her marriage with Ian
               Diaz. Angela Diaz told Plaintiff to stop contacting her, but Plaintiff
12             continued to send here-mails. Thee-mails then, escalatedby threating to
13
               kill, kidnap, rape, and torture Angela Diaz. Plaintiff stated several times
               "watch your back tonight and this week "and "I hope you are scared of
14             death tomorrow" Angela Diaz also received graphic photographs of women
               being kidnapped and raped. See attached scanned images for the
15
               photographs and emails.
16
               16. from June 24, 2017 to July 13, 2017, Angela Diaz and Ian Diaz made
17             numerous false reports to the Anaheim Police department that Angela Diaz was
               sexually assaulted, raped or was the victim of attempted rape because of ads that
18
               plaintiff posted on craigslist.
19
               !7. Due to the False reports of Ian Diaz and Angela Diaz Plaintiff was falsely
20             arrested and imprisoned on June 14,2017 and bail was set at one million dollars.
               Plaintiff was unable to post bail and spent 88 days in Orange County Jail.
21

22             !8. Although Plaintiff was released on her own recognizance, Plaintiffwas still
               charged for crimes which carried sentences of 7 years tio life in prison.
23
               19. On January 19, 2017, The Orange County District Attorney Exonerated
24
               Plaintiff of all wrong doing against Angela Diaz . The District attorney stated that
25             Angela Diaz had concocted all of her statements against Plaintiff and Diaz herself
               staged the attacks and was responsible for the false craigslist ad activity
26
               20. Angela Diaz was arrested and charged with multiple crimes against Plaintiff
27

28
                                     FIRST CAUSE OF ACTION


                                                 COMPLAINT
                                                Page 4 of 5
Case 8:18-cv-01831-DOC-KES Document 1-1 Filed 10/11/18 Page 6 of 6 Page ID #:8




 1                (False Imprisonment By PLAINITFF AGAINST ALL DEFENDANTS)
 2           21. Plaintiffs reallege and incorporate by reference in this cause of action Paragraph Nos.
 3   1-20 above.
             22. On July 14, 2017, Plaintiff was seized, arrested, and prohibited from making any
 5   movement by all defendants because of the false statements and reports by Angela Diaz and Ian
 6   Diaz.
 7           23. On or July 14, 2017, Defendants and each of them, falsely jailed and imprisoned
 8   Plaintiff.
 9           24. Plaintiffs are informed and believe and on that basis allege that as the proximate
10   result of the Defendants' wrongful conduct, Plaintiffs suffered injuries and losses entitling her to
11   recover general and special damages.
12           25. Plaintiff is informed and believes and on that basis alleges that the individual
13   Defendants are guilty of oppression, fraud, malice and despicable conduct entitling Plaintiff to a

     award of punitive and exemplary damages.
15

16                                       PRAYER FOR RELIEF
17           WHREFORE, Plaintiffs pray for judgment against the Defendants and each of them,

18   unless specified otherwise, as follows:
19   On First Cause of Action:
2o           I. For general damages in the amount to be proven;
21           2. For special damages in the amount to be proven;
22           3. For punitive and exemplary damages in an amount to be proven;

23   Dated: July 14,2017
24

25

26                                                 Attorney for Plaintiffs_
27

28




                                                 COMPLAINT
                                                Page 5 of 5
